Exhibit 10.5
NORTHROP GRUMMAN
SAVINGS EXCESS PLAN
(Amended and Restated Effective as of January 1, 2011)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
INTRODUCTION
    2            
ARTICLE I DEFINITIONS
    2  
1.1     Definitions
    2            
ARTICLE II PARTICIPATION
    6  
2.1     In General
    6  
2.2     Disputes as to Employment Status
    6            
ARTICLE III DEFERRAL ELECTIONS
    7  
3.1    Elections to Defer Eligible Compensation
    7  
3.2    Contribution Amounts
    7  
3.3    Crediting of Deferrals
    8  
3.4    Maximum Contributions
    8  
3.5    Investment Elections
    8  
3.6    Investment Return Not Guaranteed
    9            
ARTICLE IV ACCOUNTS
    9  
4.1    Accounts
    9  
4.2    Valuation of Accounts
    9  
4.3    Use of a Trust
    10            
ARTICLE V VESTING AND FORFEITURES
    10  
5.1    In General
    10  
5.2    Exceptions
    10            
ARTICLE VI DISTRIBUTIONS
    11  
6.1    Distribution Rules for Non-RAC Amounts
    11  
6.2    Distribution Rules for RAC Subaccount
    12  
6.3    Effect of Taxation
    12  
6.4    Permitted Delays
    12  
6.5    Payments Not Received At Death
    12  
6.6    Inability to Locate Participant
    12  
6.7    Committee Rules
    13            
ARTICLE VII ADMINISTRATION
    13  
7.1    Committees
    13  
7.2    Committee Action
    13  
7.3    Powers and Duties of the Administrative Committee
    14  
7.4    Powers and Duties of the Investment Committee
    14  
7.5    Construction and Interpretation
    15  
7.6    Information
    15  
7.7    Committee Compensation, Expenses and Indemnity
    15  
7.8    Disputes
    15            
ARTICLE VIII MISCELLANEOUS
    16  
8.1    Unsecured General Creditor
    16  
8.2    Restriction Against Assignment
    16  

i



--------------------------------------------------------------------------------



 



         
8.3    Restriction Against Double Payment
    17  
8.4    Withholding
    17  
8.5    Amendment, Modification, Suspension or Termination
    17  
8.6    Governing Law
    18  
8.7    Receipt and Release
    18  
8.8    Payments on Behalf of Persons Under Incapacity
    18  
8.9    Limitation of Rights and Employment Relationship
    18  
8.10  Headings
    18  
8.11  Liabilities Transferred to HII
    18            
APPENDIX A – 2005 TRANSITION RELIEF
    1  
A.1    Cash-Out
    1  
A.2    Elections
    1  
A.3    Key Employees
    1            
APPENDIX B – DISTRIBUTION RULES FOR PRE-2005 AMOUNTS
    1  
B.1    Distribution of Contributions
    1            
APPENDIX C – MERGED PLANS
    1  
C.1    Plan Mergers
    1  
C.2    Merged Plans – General Rule
    1  

ii



--------------------------------------------------------------------------------



 



INTRODUCTION
                    The Northrop Grumman Savings Excess Plan (the “Plan”) was
last amended and restated effective as of January 1, 2011. This restatement
amends that version of the Plan, and is also effective January 1, 2011. This
restatement includes changes that apply to amounts earned and vested under the
Plan prior to 2005.
                    Northrop Grumman Corporation (the “Company”) established
this Plan for participants in the Northrop Grumman Savings Plan who exceed the
limits under sections 401(a)(17) or 415(c) of the Internal Revenue Code. This
Plan is intended (1) to comply with section 409A of the Internal Revenue Code,
as amended (the “Code”) and official guidance issued thereunder (except with
respect to amounts covered by Appendix B), and (2) to be “a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.
ARTICLE I
DEFINITIONS
          1.1     Definitions
                    Whenever the following words and phrases are used in this
Plan, with the first letter capitalized, they shall have the meanings specified
below.
                    (a)     “Account” shall mean the recordkeeping account set
up for each Participant to keep track of amounts to his or her credit.
                    (b)     “Administrative Committee” means the committee in
charge of Plan administration, as described in Article VII.
                    (c)     “Affiliated Companies” shall mean the Company and
any entity affiliated with the Company under Code sections 414(b) or (c).
                    (d)     “Base Salary” shall mean a Participant’s annual base
salary, excluding bonuses, commissions, incentive and all other remuneration for
services rendered to the Affiliated Companies and prior to reduction for any
salary contributions to a plan established pursuant to section 125 of the Code
or qualified pursuant to section 401(k) of the Code.
                    (e)     “Basic Contributions” shall have the same meaning as
that term is defined in the NGSP.
                    (f)     “Beneficiary” or “Beneficiaries” shall mean the
person or persons, including a trustee, personal representative or other
fiduciary, last designated in writing by a

2



--------------------------------------------------------------------------------



 



Participant in accordance with procedures established by the Administrative
Committee to receive the benefits specified hereunder in the event of the
Participant’s death.
                              (1)      No Beneficiary designation shall become
effective until it is filed with the Administrative Committee.
                              (2)      Any designation shall be revocable at any
time through a written instrument filed by the Participant with the
Administrative Committee with or without the consent of the previous
Beneficiary.
                                         No designation of a Beneficiary other
than the Participant’s spouse shall be valid unless consented to in writing by
such spouse. If there is no such designation or if there is no surviving
designated Beneficiary, then the Participant’s surviving spouse shall be the
Beneficiary. If there is no surviving spouse to receive any benefits payable in
accordance with the preceding sentence, the duly appointed and currently acting
personal representative of the Participant’s estate (which shall include either
the Participant’s probate estate or living trust) shall be the Beneficiary. In
any case where there is no such personal representative of the Participant’s
estate duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Administrative Committee that they are
legally entitled to receive the benefits specified hereunder. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Plan, the Administrative Committee and the Company. Effective January 1,
2007, a Participant will automatically revoke a designation of a spouse as
primary beneficiary upon the dissolution of their marriage.
                              (3)      In the event any amount is payable under
the Plan to a minor, payment shall not be made to the minor, but instead be paid
(a) to that person’s living parent(s) to act as custodian, (b) if that person’s
parents are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (c) if no parent of that person is then living, to a
custodian selected by the Administrative Committee to hold the funds for the
minor under the Uniform Transfers or Gifts to Minors Act in effect in the
jurisdiction in which the minor resides. If no parent is living and the
Administrative Committee decides not to select another custodian to hold the
funds for the minor, then payment shall be made to the duly appointed and
currently acting guardian of the estate for the minor or, if no guardian of the
estate for the minor is duly appointed and currently acting within 60 days after
the date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor. Any payment made pursuant to
such determination shall constitute a full release and discharge of the Plan,
the Administrative Committee and the Company.
                              (4)      Payment by the Affiliated Companies
pursuant to any unrevoked Beneficiary designation, or to the Participant’s
estate if no such designation exists, of all benefits owed hereunder shall
terminate any and all liability of the Affiliated Companies.
                    (g)      “Board” shall mean the Board of Directors of the
Company.

3



--------------------------------------------------------------------------------



 



                    (h)     “Bonuses” shall mean the bonuses earned under the
Company’s formal incentive plans as defined by the Administrative Committee.
                    (i)     “Code” shall mean the Internal Revenue Code of 1986,
as amended.
                    (j)     “Committees” shall mean the Committees appointed as
provided in Article VII.
                    (k)     “Company” shall mean Northrop Grumman Corporation
and any successor.
                    (l)     “Company Contributions” shall mean contributions by
the Company to a Participant’s Account.
                    (m)     “Compensation” shall be Compensation as defined by
Section 5.01 of the NGSP.
                    (n)     “Disability” or “Disabled” shall mean the
Participant’s inability to perform each and every duty of his or her occupation
or position of employment due to illness or injury as determined in the sole and
absolute discretion of the Administrative Committee.
                    (o)     “Eligible Compensation” shall mean (1) Compensation
prior to January 1, 2009, and (2) after 2008, Base Salary and Bonuses, reduced
by the amount of any deferrals made from such amounts under the Northrop Grumman
Deferred Compensation Plan.
                    (p)     “Eligible Employee” shall mean any Employee who
meets the following conditions:
                              (1)     he or she is eligible to participate in
the NGSP;
                              (2)     he or she is classified by the Affiliated
Companies as an Employee and not as an independent contractor; and
                              (3)     he or she meets any additional eligibility
criteria set by the Administrative Committee.
Additional eligibility criteria established by the Administrative Committee may
include specifying classifications of Employees who are eligible to participate
and the date as of which various groups of Employees will be eligible to
participate. This includes, for example, Administrative Committee authority to
delay eligibility for employees of newly acquired companies who become
Employees.
                    (q)     “Employee” shall mean any common law employee of the
Affiliated Companies who is classified as an employee by the Affiliated
Companies.
                    (r)     “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.

4



--------------------------------------------------------------------------------



 



                    (s)     “Investment Committee” means the committee in charge
of investment aspects of the Plan, as described in Article VII.
                    (t)     “Key Employee” means an employee treated as a
“specified employee” under Code section 409A(a)(2)(B)(i) of the Company or the
Affiliated Companies (i.e., a key employee (as defined in Code section 416(i)
without regard to paragraph (5) thereof)) if the Company’s or an Affiliated
Company’s stock is publicly traded on an established securities market or
otherwise. The Company shall determine in accordance with a uniform Company
policy which Participants are Key Employees as of each December 31 in accordance
with IRS regulations or other guidance under Code section 409A, provided that in
determining the compensation of individuals for this purpose, the definition of
compensation in Treas. Reg. § 1.415(c)-2(d)(3) shall be used. Such determination
shall be effective for the twelve (12) month period commencing on April 1 of the
following year.
                    (u)     “NGSP” means the Northrop Grumman Savings Plan.
                    (v)     “Open Enrollment Period” means the period designated
by the Administrative Committee for electing deferrals for the following Plan
Year.
                    (w)     “Participant” shall mean any Eligible Employee who
participates in this Plan in accordance with Article II or any Employee who is a
RAC Participant.
                    (x)     “Payment Date” shall mean:
                              (1)     for distributions upon early termination
under Section B.1(a), a date after the end of the month in which termination of
employment occurs; and
                              (2)     for distributions after Retirement,
Disability or death under Section B.1(b), a date after the end of the month in
which occurs Retirement, the determination of Disability by the Administrative
Committee, or the notification of the Administrative Committee of the
Participant’s death (or later qualification of the Beneficiary or
Beneficiaries), as applicable.
The exact date in each case will be determined by the Administrative Committee
to allow time for administrative processing.
                    (y)     “Plan” shall be the Northrop Grumman Savings Excess
Plan.
                    (z)     “Plan Year” shall be the calendar year.
                    (aa)     “RAC Contributions” shall mean the Company
contributions under Section 3.2(b)(2).
                    (bb)      “RAC Participant” shall mean an Employee who is
eligible to participate in the NGSP, receives Retirement Account Contributions
under the NGSP, and is classified by the Affiliated Companies as an Employee and
not as an independent contractor. Notwithstanding the foregoing, an Employee who
becomes eligible to participate in the Officers Supplemental Executive
Retirement Program II (“OSERP II”) under the Northrop Grumman Supplemental Plan
2 shall immediately cease to be eligible for RAC Contributions.

5



--------------------------------------------------------------------------------



 



                    (cc)     “RAC Subaccount” shall mean the portion of a
Participant’s Account made up of RAC Contributions and earnings thereon.
                    (dd)     “Retirement” shall mean termination of employment
with the Affiliated Companies after reaching age 55.
                    (ee)     “Separation from Service” or “Separates from
Service” or “Separating from Service” means a “separation from service” within
the meaning of Code section 409A.
ARTICLE II
PARTICIPATION
          2.1      In General
                    (a)     An Eligible Employee may become a Participant by
complying with the procedures established by the Administrative Committee for
enrolling in the Plan. Anyone who becomes an Eligible Employee will be entitled
to become a Participant during an Open Enrollment Period.
                    (b)     A RAC Participant will become a Participant when RAC
Contributions are first made to his or her RAC Subaccount.
                    (c)     An individual will cease to be a Participant when he
or she no longer has a positive balance to his or her Account under the Plan.
          2.2      Disputes as to Employment Status
                    (a)     Because there may be disputes about an individual’s
proper status as an Employee or non-Employee, this Section describes how such
disputes are to be handled with respect to Plan participation.
                    (b)     The Affiliated Companies will make the initial
determination of an individual’s employment status.
                             (1)     If an individual is not treated by the
Affiliated Companies as a common law employee, then the Plan will not consider
the individual to be an “Eligible Employee” and he or she will not be entitled
to participate in the Plan.
                             (2)     This will be so even if the individual is
told he or she is entitled to participate in the Plan and given a summary of the
plan and enrollment forms or other actions are taken indicating that he or she
may participate.
                             (c)     Disputes may arise as to an individual’s
employment status. As part of the resolution of the dispute, an individual’s
status may be changed by the Affiliated Companies from non-Employee to Employee.
Such Employees are not Eligible Employees and will not be entitled to
participate in the Plan.

6



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRAL ELECTIONS
          3.1     Elections to Defer Eligible Compensation
                    (a)     Timing. An Eligible Employee who meets the
requirements of Section 2.1(a) may elect to defer Eligible Compensation earned
in a Plan Year by filing an election in the Open Enrollment Period for the Plan
Year. An election to participate for a Plan Year is irrevocable.
                    (b)     Election Rules. An Eligible Employee’s election may
be made in writing, electronically, or as otherwise specified by the
Administrative Committee. Such election shall specify the Eligible Employee’s
rate of deferral for contributions to the Plan, which shall be between 1% and
75%, and shall address distribution of the deferred amounts as described in
Section 6.1. All elections must be made in accordance with the rules, procedures
and forms provided by the Administrative Committee. The Administrative Committee
may change the rules, procedures and forms from time to time and without prior
notice to Participants.
                    (c)     Cancellation of Election. If a Participant becomes
disabled (as defined under Code section 409A) during a Plan Year, his deferral
election for such Plan Year shall be cancelled.
          3.2     Contribution Amounts
                    (a)     Participant Contributions. An Eligible Employee’s
contributions under the Plan for a Plan Year will begin once his or her
Compensation for the Plan Year exceeds the Code section 401(a)(17) limit for the
Plan Year. The Participant’s elected deferral percentage will be applied to his
or her Eligible Compensation for the balance of the Plan Year.
                    (b)     Company Contributions. The Company will make Company
Contributions to a Participant’s Account as provided in (1), (2) and (3) below.
                              (1)     Matching Contributions. The Company will
make a Company Contribution equal to the matching contribution rate for which
the Participant is eligible under the NGSP for the Plan Year multiplied by the
amount of the Participant’s contributions under subsection (a).
                              (2)     RAC Contributions. Effective July 1, 2008,
the Company will make RAC Contributions equal to a percentage of a RAC
Participant’s Compensation for a Plan Year in excess of the Code section
401(a)(17) limit. The percentage used to calculate a RAC Participant’s
contribution for a Plan Year shall be based on the RAC Participant’s age on the
last day of the Plan Year as follows:
                                        (i)     Three percent if not yet age 35.
                                        (ii)     Four percent if 35 or older,
but not yet 50.

7



--------------------------------------------------------------------------------



 



                                        (iii)      Five percent if age 50 or
older.
                              (3)     Make-Up Contributions for Contribution
Limitation. If an Eligible Employee’s Basic Contributions under the NGSP for a
Plan Year are limited by the Code section 415(c) contribution limit before the
Eligible Employee’s Basic Contributions under the NGSP are limited by the Code
section 401(a)(17) compensation limit, the Company will make a Company
Contribution equal to the amount of matching contributions for which the
Eligible Employee would have been eligible under the NGSP were Code section
415(c) not applied, reduced by the actual amount of matching contributions made
for the Plan Year under the NGSP.
          3.3     Crediting of Deferrals
                    Amounts deferred by a Participant under the Plan shall be
credited to the Participant’s Account as soon as practicable after the amounts
would have otherwise been paid to the Participant. Company contributions other
than those under Section 3.2(b)(3) will be credited to Accounts as soon as
practicable after each payroll cycle in which they accrue. Company contributions
under Section 3.2(b)(3) will be credited to Accounts as soon as practicable
after each Plan Year.
          3.4     Maximum Contributions
                    Effective January 1, 2011, the total amount of contributions
under Sections 3.2(a) and (b) made to the Plan on behalf of each Corporate
Policy Council member (“CPC Participant”) shall not exceed $5 million (the
“Lifetime Cap”). The following items will not count toward the Lifetime Cap:
(a) investment gains or earnings, and (b) amounts originally contributed to
other plans that have been or are merged into the Plan. Notwithstanding the
foregoing, Company Contributions shall continue to be made to a CPC
Participant’s Account until the end of the Plan Year in which the CPC
Participant reaches the Lifetime Cap, and any deferral election made by a CPC
Participant that is irrevocable under Code section 409A on the date the Lifetime
Cap is reached shall remain effective.
          3.5     Investment Elections
                    (a)     The Investment Committee will establish a number of
different investment funds or other investment options for the Plan. The
Investment Committee may change the funds or other investment options from time
to time, without prior notice to Participants.
                    (b)     Participants may elect how their future
contributions and existing Account balances will be deemed invested in the
various investment funds and may change their elections from time to time. If a
Participant does not elect how future contributions will be deemed invested,
contributions will be deemed invested in the qualified default investment
alternative (“QDIA”) that applies to the Participant under the NGSP.
                    (c)     The deemed investments for a RAC Participant’s RAC
Subaccount must be the same as the deemed investments for the RAC Participant’s
Company contributions under Section 3.2(b)(1).

8



--------------------------------------------------------------------------------



 



                    (d)     Selections of investments, changes and transfers
must be made according to the rules and procedures of the Administrative
Committee.
                              (1)     The Administrative Committee may prescribe
rules that may include, among other matters, limitations on the amounts that may
be transferred and procedures for electing transfers.
                              (2)     The Administrative Committee may prescribe
valuation rules for purposes of investment elections and transfers. Such rules
may, in the Administrative Committee’s discretion, use averaging methods to
determine values and accrue estimated expenses. The Administrative Committee may
change the methods it uses for valuation from time to time.
                              (3)     The Administrative Committee may prescribe
the periods and frequency with which Participants may change deemed investment
elections and make transfers.
                              (4)     The Administrative Committee may change
its rules and procedures from time to time and without prior notice to
Participants.
                    (e)     Effective January 13, 2011, Participant investment
elections involving a Company stock investment fund (e.g., transfers into or out
of the fund) may be restricted, including in accordance with Company policies
generally applicable to employee transactions in Company stock.
          3.6     Investment Return Not Guaranteed
                    Investment performance under the Plan is not guaranteed at
any level. Participants may lose all or a portion of their contributions due to
poor investment performance.
ARTICLE IV
ACCOUNTS
          4.1     Accounts
                    The Administrative Committee shall establish and maintain a
recordkeeping Account for each Participant under the Plan.
          4.2     Valuation of Accounts
                    The valuation of Participants’ recordkeeping Accounts will
reflect earnings, losses, expenses and distributions, and will be made in
accordance with the rules and procedures of the Administrative Committee.
                    (a)     The Administrative Committee may set regular
valuation dates and times and also use special valuation dates and times and
procedures from time to time under unusual circumstances and to protect the
financial integrity of the Plan.

9



--------------------------------------------------------------------------------



 



                    (b)     The Administrative Committee may use averaging
methods to determine values and accrue estimated expenses.
                    (c)     The Administrative Committee may change its
valuation rules and procedures from time to time and without prior notice to
Participants.
          4.3     Use of a Trust
                    The Company may set up a trust to hold any assets or
insurance policies that it may use in meeting its obligations under the Plan.
Any trust set up will be a rabbi trust and any assets placed in the trust shall
continue for all purposes to be part of the general assets of the Company and
shall be available to its general creditors in the event of the Company’s
bankruptcy or insolvency.
ARTICLE V
VESTING AND FORFEITURES
          5.1     In General
                    A Participant’s interest in his or her Account will be
nonforfeitable, subject to the exceptions in Section 5.2.
          5.2     Exceptions
                    The following exceptions apply to the vesting rule:
                    (a)     A RAC Participant shall become vested in his RAC
Subaccount upon completing three years of service. For this purpose, years of
service shall be calculated in the same manner as for purposes of determining
vesting in Retirement Account Contributions under the NGSP (including the
treatment of a break in service).
                    (b)     Forfeitures on account of a lost payee. See
Section 6.6.
                    (c)     Forfeitures under an escheat law.
                    (d)     Recapture of amounts improperly credited to a
Participant’s Account or improperly paid to or with respect to a Participant.
                    (e)     Expenses charged to a Participant’s Account.
                    (f)     Investment losses.

10



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS
          6.1     Distribution Rules for Non-RAC Amounts
                    The rules in this Section 6.1 apply to distribution of a
Participant’s Account other than the RAC Subaccount.
                    Notwithstanding the foregoing, Appendix B governs the
distribution of amounts that were earned and vested (within the meaning of Code
section 409A and regulations thereunder) under the Plan prior to 2005 (and
earnings thereon) and are exempt from the requirements of Code section 409A.
Thus, this Section 6.1 does not apply to these pre-2005 deferrals, but does
apply to all other amounts deferred under the Plan.
                    (a)     Separate Distribution Election. A Participant must
make a separate distribution election for each year’s contributions. A
Participant generally makes a distribution election at the same time the
Participant makes the deferral election, i.e., during the Open Enrollment
Period.
                    (b)     Distribution Upon Separation. A Participant may
elect on a deferral form to have the portion of his Account related to amounts
deferred under the deferral form and Company contributions for the same year
(and earnings thereon) distributed in a lump sum or in quarterly or annual
installments over a period of 1 to 15 years. Lump sum payments under the Plan
will be made in the month following the Participant’s Separation from Service.
Installment payments shall commence in the March, June, September or December
next following the month of Separation from Service. If a Participant does not
make a distribution election and his Account balance exceeds $50,000 and the
Participant is age 55 or older at the time the Participant Separates from
Service, the Participant will receive quarterly installments over a 10-year
period. Otherwise, a Participant not making an election will receive a lump sum
payment. Notwithstanding the foregoing, if the Participant’s Account balance is
$50,000 or less or the Participant is under age 55 at the time the Participant
Separates from Service, the full Account balance shall be distributed in a lump
sum payment in the month following the Participant’s Separation from Service.
                              Notwithstanding the timing rules in the foregoing
paragraph, distributions may not be made to a Key Employee upon a Separation
from Service before the date which is six months after the date of the Key
Employee’s Separation from Service (or, if earlier, the date of death of the Key
Employee). Any payments that would otherwise be made during this period of delay
shall be accumulated and paid six months after the date payments would have
commenced absent the six month delay.
                    (c)     Changes in Form of Distribution. A Participant may
make up to two subsequent elections to change the form of a distribution for any
year’s deferrals and Company contributions. Such an election, however, shall be
effective only if the following conditions are satisfied:

11



--------------------------------------------------------------------------------



 



                              (1) The election may not take effect until at
least twelve (12) months after the date on which the election is made; and
                              (2) The distribution will be made exactly five
(5) years from the date the distribution would have otherwise been made.
          6.2     Distribution Rules for RAC Subaccount
                    The full balance in a RAC Subaccount shall be distributed in
a lump sum upon a RAC Participant’s Separation from Service. Notwithstanding the
foregoing, distribution will not be made to a Key Employee upon a Separation
from Service until the date which is six months after the date of the Key
Employee’s Separation from Service (or, if earlier, the date of death of the Key
Employee).
          6.3     Effect of Taxation
                    If Plan benefits are includible in the income of a
Participant under Code section 409A prior to actual receipt of the benefits, the
Administrative Committee shall immediately distribute the benefits found to be
so includible to the Participant.
          6.4     Permitted Delays
                    Notwithstanding the foregoing, any payment to a Participant
under the Plan shall be delayed upon the Committee’s reasonable anticipation of
one or more of the following events:
                    (a)     The Company’s deduction with respect to such payment
would be eliminated by application of Code section 162(m); or
                    (b)     The making of the payment would violate Federal
securities laws or other applicable law;
                    (c)     provided, that any payment delayed pursuant to this
Section 6.4 shall be paid in accordance with Code section 409A.
          6.5     Payments Not Received At Death
                    In the event of the death of a Participant before receiving
a payment, payment will be made to his or her estate if death occurs on or after
the date of a check that has been issued by the Plan. Otherwise, payment of the
amount will be made to the Participant’s Beneficiary.
          6.6     Inability to Locate Participant
                    In the event that the Administrative Committee is unable to
locate a Participant or Beneficiary within two years following the required
payment date, the amount allocated to the Participant’s Account shall be
forfeited. If, after such forfeiture and prior to termination of the Plan, the
Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings for the forfeiture period.

12



--------------------------------------------------------------------------------



 



          6.7     Committee Rules
                    All distributions are subject to the rules and procedures of
the Administrative Committee. The Administrative Committee may also require the
use of particular forms. The Administrative Committee may change its rules,
procedures and forms from time to time and without prior notice to Participants.
ARTICLE VII
ADMINISTRATION
          7.1     Committees
                    (a)     Effective April 27, 2006, the Administrative
Committee shall be comprised of the individuals (in their corporate capacity)
who are members of the Administrative Committee for Northrop Grumman Deferred
Compensation Plan. If no such Administrative Committee exists, the members of
the Administrative Committee for the Plan shall be individuals holding the
following positions within the Company (as such titles may be modified from time
to time), or their successors in office: the Corporate Vice President and Chief
Human Resources and Administration Officer; the Corporate Vice President,
Controller and Chief Accounting Officer; the Vice President, Taxation; the Vice
President, Compensation, Benefits and HRIS; and the Corporate Director, Benefits
Administration and Services. A member of the Administrative Committee may resign
by delivering a written notice of resignation to the Corporate Vice President
and Chief Human Resources and Administration Officer.
                    (b)     Prior to April 27, 2006, the Administrative
Committee shall be comprised of the individuals appointed by the Compensation
Committee of the Board (the “Compensation Committee”).
                    (c)     An Investment Committee (referred to together with
the Administrative Committee as, the “Committees”), comprised of one or more
persons, shall be appointed by and serve at the pleasure of the Board (or its
delegate). The number of members comprising the Investment Committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Investment Committee may resign by delivering a written notice
of resignation to the Board. The Board may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Investment Committee shall be filled promptly by the Board.
          7.2     Committee Action
                    Each Committee shall act at meetings by affirmative vote of
a majority of the members of that Committee. Any determination of action of a
Committee may be made or taken by a majority of a quorum present at any meeting
thereof, or without a meeting, by resolution or written memorandum signed by a
majority of the members of the Committee then in office. A member of a Committee
shall not vote or act upon any matter which relates solely to himself or herself
as a Participant. The Chairman or any other member or members of each Committee

13



--------------------------------------------------------------------------------



 



designated by the Chairman may execute any certificate or other written
direction on behalf of the Committee of which he or she is a member.
                    The Compensation Committee shall appoint a Chairman from
among the members of the Administrative Committee and a Secretary who may or may
not be a member of the Administrative Committee. The Administrative Committee
shall conduct its business according to the provisions of this Article and the
rules contained in the current edition of Robert’s Rules of Order or such other
rules of order the Administrative Committee may deem appropriate. The
Administrative Committee shall hold meetings from time to time in any convenient
location.
          7.3     Powers and Duties of the Administrative Committee
                    The Administrative Committee shall enforce the Plan in
accordance with its terms, shall be charged with the general administration of
the Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:
                    (a)     To construe and interpret the terms and provisions
of this Plan and make all factual determinations;
                    (b)     To compute and certify to the amount and kind of
benefits payable to Participants and their Beneficiaries;
                    (c)     To maintain all records that may be necessary for
the administration of the Plan;
                    (d)     To provide for the disclosure of all information and
the filing or provision of all reports and statements to Participants,
Beneficiaries or governmental agencies as shall be required by law;
                    (e)     To make and publish such rules for the regulation of
the Plan and procedures for the administration of the Plan as are not
inconsistent with the terms hereof;
                    (f)     To appoint a Plan administrator or any other agent,
and to delegate to them such powers and duties in connection with the
administration of the Plan as the Administrative Committee may from time to time
prescribe (including the power to subdelegate);
                    (g)     To exercise powers granted the Administrative
Committee under other Sections of the Plan; and
                    (h)     To take all actions necessary for the administration
of the Plan, including determining whether to hold or discontinue insurance
policies purchased in connection with the Plan.
          7.4     Powers and Duties of the Investment Committee
                    The Investment Committee shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:

14



--------------------------------------------------------------------------------



 



                    (a)     To select types of investment and the actual
investments against which earnings and losses will be measured;
                    (b)     To oversee any rabbi trust; and
                    (c)     To appoint agents, and to delegate to them such
powers and duties in connection with its duties as the Investment Committee may
from time to time prescribe (including the power to subdelegate).
          7.5     Construction and Interpretation
                    The Administrative Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, to make factual
determinations and to remedy possible inconsistencies and omissions. The
Administrative Committee’s interpretations, constructions and remedies shall be
final and binding on all parties, including but not limited to the Affiliated
Companies and any Participant or Beneficiary. The Administrative Committee shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.
          7.6     Information
                    To enable the Committees to perform their functions, the
Affiliated Companies adopting the Plan shall supply full and timely information
to the Committees on all matters relating to the compensation of all
Participants, their death or other events that cause termination of their
participation in this Plan, and such other pertinent facts as the Committees may
require.
          7.7     Committee Compensation, Expenses and Indemnity
                    (a)     The members of the Committees shall serve without
compensation for their services hereunder.
                    (b)     The Committees are authorized to employ such
accounting, consultants or legal counsel as they may deem advisable to assist in
the performance of their duties hereunder.
                    (c)     To the extent permitted by ERISA and applicable
state law, the Company shall indemnify and hold harmless the Committees and each
member thereof, the Board and any delegate of the Committees who is an employee
of the Affiliated Companies against any and all expenses, liabilities and
claims, including legal fees to defend against such liabilities and claims
arising out of their discharge in good faith of responsibilities under or
incident to the Plan, other than expenses and liabilities arising out of willful
misconduct. This indemnity shall not preclude such further indemnities as may be
available under insurance purchased by the Company or provided by the Company
under any bylaw, agreement or otherwise, as such indemnities are permitted under
ERISA and state law.
          7.8     Disputes
                    The Company’s standardized “Northrop Grumman Nonqualified
Retirement Plans Claims and Appeals Procedures” shall apply in handling claims
and appeals under this Plan.

15



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
          8.1     Unsecured General Creditor
                    Participants and their Beneficiaries, heirs, successors, and
assigns shall have no legal or equitable rights, claims, or interest in any
specific property or assets of the Affiliated Companies. No assets of the
Affiliated Companies shall be held in any way as collateral security for the
fulfilling of the obligations of the Affiliated Companies under this Plan. Any
and all of the Affiliated Companies’ assets shall be, and remain, the general
unpledged, unrestricted assets of the Affiliated Companies. The obligation under
the Plan of the Affiliated Companies adopting the Plan shall be merely that of
an unfunded and unsecured promise of those Affiliated Companies to pay money in
the future, and the rights of the Participants and Beneficiaries shall be no
greater than those of unsecured general creditors. It is the intention of the
Affiliated Companies that this Plan be unfunded for purposes of the Code and for
purposes of Title I of ERISA.
          8.2     Restriction Against Assignment
                    (a)     The Company shall pay all amounts payable hereunder
only to the person or persons designated by the Plan and not to any other person
or corporation. No part of a Participant’s Accounts shall be liable for the
debts, contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, commute, assign, pledge, encumber or charge any distribution or
payment from the Plan, voluntarily or involuntarily, the Administrative
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Administrative Committee shall
direct.
                    (b)     The actions considered exceptions to the vesting
rule under Section 5.2 will not be treated as violations of this Section.
                    (c)     Notwithstanding the foregoing, all or a portion of a
Participant’s Account balance may be paid to another person as specified in a
domestic relations order that the Administrative Committee determines is
qualified (a “Qualified Domestic Relations Order”). For this purpose, a
Qualified Domestic Relations Order means a judgment, decree, or order (including
the approval of a settlement agreement) which is:
                              (1) issued pursuant to a State’s domestic
relations law;
                              (2) relates to the provision of child support,
alimony payments or marital property rights to a spouse, former spouse, child or
other dependent of the Participant;

16



--------------------------------------------------------------------------------



 



                              (3) creates or recognizes the right of a spouse,
former spouse, child or other dependent of the Participant to receive all or a
portion of the Participant’s benefits under the Plan; and
                              (4) meets such other requirements established by
the Administrative Committee.
                              The Administrative Committee shall determine
whether any document received by it is a Qualified Domestic Relations Order. In
making this determination, the Administrative Committee may consider the rules
applicable to “domestic relations orders” under Code section 414(p) and ERISA
section 206(d), and such other rules and procedures as it deems relevant.
          8.3     Restriction Against Double Payment
                    If a court orders an assignment of benefits despite
Section 8.2, the affected Participant’s benefits will be reduced accordingly.
The Administrative Committee may use any reasonable actuarial assumptions to
accomplish the offset under this Section.
          8.4     Withholding
                    There shall be deducted from each payment made under the
Plan or any other compensation payable to the Participant (or Beneficiary) all
taxes, which are required to be withheld by the Affiliated Companies in respect
to such payment or this Plan. The Affiliated Companies shall have the right to
reduce any payment (or compensation) by the amount of cash sufficient to provide
the amount of said taxes.
          8.5     Amendment, Modification, Suspension or Termination
                    The Company may, in its sole discretion, terminate, suspend
or amend this Plan at any time or from time to time, in whole or in part for any
reason. Notwithstanding the foregoing, no amendment or termination of the Plan
shall reduce the amount of a Participant’s Account balance as of the date of
such amendment or termination. Upon termination of the Plan, distribution of
balances in Accounts shall be made to Participants and Beneficiaries in the
manner and at the time described in Article VI, unless the Company determines in
its sole discretion that all such amounts shall be distributed upon termination
in accordance with the requirements under Code section 409A.
                    Notwithstanding the foregoing, no amendment of the Plan
shall apply to amounts that were earned and vested (within the meaning of Code
section 409A and regulations thereunder) under the Plan prior to 2005, unless
the amendment specifically provides that it applies to such amounts. The purpose
of this restriction is to prevent a Plan amendment from resulting in an
inadvertent “material modification” to amounts that are “grandfathered” and
exempt from the requirements of Code section 409A.

17



--------------------------------------------------------------------------------



 



          8.6     Governing Law
                    To the extent not preempted by ERISA, this Plan shall be
construed, governed and administered in accordance with the laws of Delaware.
          8.7     Receipt and Release
                    Any payment to a payee in accordance with the provisions of
the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Plan, the Committees and the Affiliated Companies. The
Administrative Committee may require such payee, as a condition precedent to
such payment, to execute a receipt and release to such effect.
          8.8     Payments on Behalf of Persons Under Incapacity
                    In the event that any amount becomes payable under the Plan
to a person who, in the sole judgment of the Administrative Committee, is
considered by reason of physical or mental condition to be unable to give a
valid receipt therefore, the Administrative Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of the
Administrative Committee and the Company.
          8.9     Limitation of Rights and Employment Relationship
                    Neither the establishment of the Plan, any trust nor any
modification thereof, nor the creating of any fund or account, nor the payment
of any benefits shall be construed as giving to any Participant, or Beneficiary
or other person any legal or equitable right against the Affiliated Companies or
any trustee except as provided in the Plan and any trust agreement; and in no
event shall the terms of employment of any Employee or Participant be modified
or in any way be affected by the provisions of the Plan and any trust agreement.
          8.10    Headings
                    Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
          8.11    Liabilities Transferred to HII
                    Northrop Grumman Corporation distributed its interest in
Huntington Ingalls Industries, Inc. (“HII) to its shareholders on March 31, 2011
(the “HII Distribution Date”). Pursuant to an agreement between Northrop Grumman
Corporation and HII, on the HII Distribution Date certain employees and former
employees of HII ceased to participate in the Plan and the liabilities for these
participants’ benefits under the Plan were transferred to HII. On and after the
HII Distribution Date, the Company and the Plan, and any successors thereto,
shall have no further obligation or liability to any such participant with
respect to any benefit, amount, or right due under the Plan.
*   *   *

18



--------------------------------------------------------------------------------



 



                    IN WITNESS WHEREOF, this Amendment and Restatement is hereby
executed by a duly authorized officer on this 27th day of June, 2011.

            NORTHROP GRUMMAN CORPORATION
      By: 
/s/ Debora L. Catsavas
    Debora L. Catsavas       Vice President, Compensation, Benefits &
International   

19



--------------------------------------------------------------------------------



 



         

APPENDIX A – 2005 TRANSITION RELIEF
          The following provisions apply only during 2005, pursuant to
transition relief granted in IRS Notice 2005-1:
          A.1     Cash-Out
                    Participants Separating from Service during 2005 for any
reason before age 55 will receive an immediate lump sum distribution of their
Account balances. Other Participants Separating from Service in 2005 will
receive payments in accordance with their prior elections.
          A.2     Elections
                    During the Plan’s open enrollment period in June 2005
Participants may fully or partially cancel 2005 deferral elections and receive
in 2005 a refund of amounts previously deferred in 2005.
                    In addition, individuals working in Company facilities
impacted by Hurricane Katrina may stop or reduce 2005 elective contributions to
the Plan at any time during 2005. All payments under this Section A.2 will be
made before the end of calendar year 2005.
          A.3     Key Employees
                    Key Employees Separating from Service on or after July 1,
2005, with distributions subject to Code section 409A and scheduled for payment
in 2006 within six months of Separation from Service, may choose I or II below,
subject to III:

  I.   Delay the distributions described above for six months from the date of
Separation from Service. The delayed payments will be paid as a single sum with
interest at the end of the six month period, with the remaining payments
resuming as scheduled.     II.   Accelerate the distributions described above
into a payment in 2005 without interest adjustments.     III.   Key Employees
must elect I or II during 2005.

A1



--------------------------------------------------------------------------------



 



APPENDIX B – DISTRIBUTION RULES FOR PRE-2005 AMOUNTS
                    Distribution of amounts earned and vested (within the
meaning of Code section 409A and regulations thereunder) under the Plan prior to
2005 (and earnings thereon) are exempt from the requirements of Code section
409A and shall be made in accordance with the Plan terms as in effect on
December 31, 2004 and as summarized in the following provisions.
          B.1     Distribution of Contributions
                    (a)     Distributions Upon Early Termination.
                              (1)     Voluntary Termination. If a Participant
voluntarily terminates employment with the Affiliated Companies before age 55 or
Disability, distribution of his or her Account will be made in a lump sum on the
Participant’s Payment Date.
                              (2)     Involuntary Termination. If a Participant
involuntarily terminates employment with the Affiliated Companies before age 55,
distribution of his or her Account will generally be made in quarterly or annual
installments over a fixed number of whole years not to exceed 15 years,
commencing on the Participant’s Payment Date, in accordance with the
Participant’s original election on his or her deferral election form. Payment
will be made in a lump sum if the Participant had originally elected a lump sum,
if the Account balance is $50,000 or less, or if the Administrative Committee so
specifies.
                    (b)     Distribution After Retirement, Disability or Death.
In the case of a Participant who separates from service with the Affiliated
Companies on account of Retirement, Disability or death and has an Account
balance of more than $50,000, the Account shall be paid to the Participant (and
after his or her death to his or her Beneficiary) in substantially equal
quarterly installments over 10 years commencing on the Participant’s Payment
Date unless an optional form of benefit has been specified pursuant to
Section B.1(b)(1).
                              (1)     An optional form of benefit may be elected
by the Participant, on the form provided by Administrative Committee, during his
or her initial election period from among those listed below:
          (i)     A lump sum distribution on the Participant’s Payment Date.
          (ii)     Quarterly installments over a period of at least 1 and no
more than 15 years beginning on the Participant’s Payment Date.
          (iii)     Annual installments over a period of at least 2 and no more
than 15 years beginning on the Participant’s Payment Date.
                              (2)     A Participant from time to time may modify
the form of benefit that he or she has previously elected. Upon his or her
separation from service, the most recently elected form of distribution
submitted at least 12 months prior to separation will govern. If no such
election exists, distributions will be paid under the 10-year installment
method.

B1



--------------------------------------------------------------------------------



 



                              (3)     In the case of a Participant who
terminates employment with the Affiliated Companies on account of Retirement,
Disability or death with an Account balance of $50,000 or less, the Account
shall be paid to the Participant in a lump sum distribution on the Participant’s
Payment Date.
                              (4)     In general, upon the Participant’s death,
payment of any remaining Account balance will be made to the Beneficiary in a
lump sum on the Payment Date. But the Beneficiary will receive any remaining
installments (starting on the Payment Date) if the Participant was receiving
installments, or if the Participant died on or after age 55 with an Account
balance over $50,000 and with an effective installment payout election in place.
In such cases, the Beneficiary may still elect a lump sum payment of the
remaining Account balance, but only with the Administrative Committee’s consent.
                              (5)     In the event that this Plan is terminated,
the amounts allocated to a Participant’s Account shall be distributed to the
Participant or, in the event of his or her death, to his or her Beneficiary in a
lump sum.

B2



--------------------------------------------------------------------------------



 



APPENDIX C – MERGED PLANS
          C.1     Plan Mergers
                    (a) Merged Plans. As of their respective effective dates,
the plans listed in (c)(the “Merged Plans”) are merged into this Plan. All
amounts from those plans that were merged into this Plan are held in their
corresponding Accounts.
                    (b) Accounts. Effective as of the dates below, Accounts are
established for individuals who, before the merger, had account balances under
the merged plans. These individuals will not accrue benefits under this Plan
unless they become Participants by virtue of being hired into a covered position
with an Affiliated Company, but they will be considered Participants for
purposes of the merged accounts. The balance credited to the Participant’s
merged plan account will, effective as of the date provided in the table below,
be invested in accordance with the terms of this Plan. Except as provided in
section C.2 below, amounts merged into this Plan from the merged plans are
governed by the terms of this Plan.
                    (c) Table.

              Merger Effective   Merged Account Name of Merged Plans   Dates  
Names  
Northrop Grumman Benefits
Equalization Plan
  December 10, 2004   NG BEP Account
Northrop Grumman Space & Mission Systems Corp. Deferred Compensation Plan
  December 10, 2004   S & MS Deferred
Compensation
Account
BDM International, Inc. 1997 Executive Deferred Compensation Plan (“BDM Plan”)
  April 29, 2005   BDM Account

          C.2     Merged Plans — General Rule
                    (a)     NG BEP Account and S & MS Deferred Compensation
Account. Distributions from Participants’ NG BEP and S & MS Deferred
Compensation Accounts are made under the provisions of Appendix B, except as
provided in this Section.
                              (1)     Amounts in the Participant’s NG BEP
Account and the S & MS Deferred Compensation Account shall be paid out in
accordance with elections made under the Merged Plans.

C1



--------------------------------------------------------------------------------



 



                              (2)     The Participant’s “Payment Date” for
amounts in the NG BEP Account and the S & MS Deferred Compensation Account shall
be deemed to be the end of January following the Participant’s termination of
employment.
                              (3)     The reference to $50,000 in the provisions
of Appendix B shall be deemed to be $5,000 with respect to amounts in the NG BEP
Account and the S & MS Deferred Compensation Account.
                              (4)     The Administrative Committee shall assume
the rights and responsibilities of the Directors/Committee with respect to
determining whether a Participant’s NG BEP Account may be paid out in a form
other than the automatic form of payment.
                              (5)     The Administrative Committee shall assume
the rights and responsibilities of the Committee or Special Committee with
respect to determining whether a Participant’s S & MS Deferred Compensation
Account may be paid out in a form other than the automatic form of payment.
                              (6)     For purposes of determining the time of
payment of a Participant’s NG BEP Account, a Participant’s employment will not
be deemed to have terminated following the Participant’s layoff until the
earlier of the end of the twelve-month period following layoff (without a return
to employment with the Affiliated Companies) or the date on which the
Participant retires under any pension plan maintained by the Affiliated
Companies.
                              (7)     A Participant’s S & MS Deferred
Compensation Account shall be paid to the Participant no later than the January
5 next preceding the Participant’s 80th birthday.
                              (8)     In no event will payments of amounts in
the Participant’s NG BEP Account and the S & MS Deferred Compensation Account be
accelerated or deferred beyond the payment schedule provided under the Merged
Plans. However, any election to change the time or form of payment for such an
amount may be made based on the terms of the relevant Merged Plan as in effect
on October 3, 2004.
                    (b)     BDM Account. Distributions of a Participant’s vested
BDM Account balance shall be made in accordance with this Section C.2(b), and
Article VI shall not apply to such distributions. A Participant shall be vested
in his BDM Account balance in accordance with the vesting provisions of the BDM
Plan.
                              (1)     Timing of Payment: A Participant’s vested
BDM Account balance shall be distributed in accordance with elections made under
the BDM Plan. For those Participants who have not commenced distributions as of
April 29, 2005, payments from the BDM Account will commence at the time
designated on his or her BDM enrollment and election form, unless extended prior
to such date. However, if such a Participant did not elect a fixed date (or
elect the earlier of a fixed date or termination of employment), his or her
vested BDM Account balance will be paid as soon as administratively practicable
following termination of employment in the form designated under
Section C.2(b)(2) below.
                              (2)     Form of Payment: A Participant’s vested
BDM Account balance shall be paid in cash. The vested BDM Account balance will
be paid in (i) a lump sum, (ii) five

C2



--------------------------------------------------------------------------------



 



(5) or ten (10) substantially equal annual installments (adjusted for gains and
losses), or (iii) a combination thereof, as selected by the Participant (or
Beneficiary) prior to the date on which amounts are first payable to the
Participant (or Beneficiary) under Section C.2(b)(1) above. If the Participant
fails to designate properly the manner of payment, such payment will be made in
a lump sum.
                              (3)     Death Benefits: If a Participant dies
before commencement of payment of his BDM Account balance, the entire Account
balance will be paid at the times provided in Section C.2(b)(2) above to his or
her Beneficiary. If a Participant dies after commencement but before he or she
has received all payments from his vested BDM Account balance, the remaining
installments shall be paid annually to the Beneficiary. For purposes of this
Section C.2(b), a Participant’s Beneficiary, unless subsequently changed, will
be the designated beneficiary(ies) under the BDM Plan or if none, the
Participant’s spouse, if then living, but otherwise the Participant’s then
living descendants, if any, per stirpes, but, if none, the Participant’s estate.
                              (4)     Lost Participant: In the event that the
Administrative Committee is unable to locate a Participant or Beneficiary within
three years following the payment date under Section C.2(b)(1) above, the amount
allocated to the Participant’s BDM Account shall be forfeited. If, after such
forfeiture and prior to termination of the Plan, the Participant or Beneficiary
later claims such benefit, such benefit shall be reinstated without interest or
earnings for the forfeiture period. In lieu of such a forfeiture, the
Administrative Committee has the discretion to direct distribution of the vested
BDM Account balance to any one or more or all of the Participant’s next of kin,
and in the proportions as the Administrative Committee determines.
                              (5)     Committee Rules: All distributions are
subject to the rules and procedures of the Administrative Committee. The
Administrative Committee may also require the use of particular forms. The
Administrative Committee may change its rules, procedures and forms from time to
time and without prior notice to Participants.
                              (6)     Payment Schedule: In no event will
payments of amounts in the Participant’s BDM Account be accelerated or deferred
beyond the payment schedule provided under the BDM Plan.
                              (7)     Application to Trustee: BDM International,
Inc. set aside amounts in a grantor trust to assist it in meeting its
obligations under the BDM Plan. Notwithstanding Section C.2(b)(5) above and the
claims procedures provided in Section 7.8, a Participant may make application
for payment of benefits under this Section C.2(b) directly to the trustee of
such trust.

C3